Citation Nr: 1543292	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a mandibular disorder, such as temporomandibular joint disorder (TMJ), including as a residual of bruxism (grinding of the teeth), and myalgia of the left masseter region; to include as secondary to a service-connected disability.

2.  Entitlement to service connection for TMJ with myalgia, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned during a Board hearing held May 2015.  A copy of the hearing transcript (Transcript) is of record.

While entitlement to service connection for bruxism has been developed as a wholly-separate claim, the Board notes that compensation is not available for this disorder on its face.  Instead, the analysis below will focus on possible residuals of bruxism, such as TMJ, and as such the issue on appeal has been recharacterized to reflect this analysis.
	
The issue of entitlement to service connection for TMJ with myalgia, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in February 2012, the AOJ denied the Veteran's claim for entitlement to service connection for TMJ with myalgia.  The Veteran did not file a timely appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the February 2012 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for TMJ with myalgia, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The unappealed February 2012 rating decision that denied service connection for TMJ with myalgia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2011). 

2.  Evidence received since the February 2012 rating decision is new and material; the claim for entitlement to service connection for TMJ with myalgia, to include as secondary to a service-connected disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran asserts that in-service reports of dentin hypersensitivity signaled the beginning of his current mandibular myalgia.  In the alternative, he claims that his now-service-connected posttraumatic stress disorder (PTSD) led to bruxism and ultimately TMJ.  

In a rating decision dated in February 2012, the AOJ denied the Veteran's claim of entitlement to service connection for a jaw disorder, concluding that service treatment records, while indicative of dentin hypersensitivity, did not demonstrate an injury to the jaw.  The Veteran did not file a timely appeal for this issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

As to the Veteran's most recent etiological theory, the Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

Since February 2012, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, VA examination reports, a private medical statement, and statements from the Veteran.  

Following a review of the record, the most pertinent new evidence is gleaned from the Veteran's new theory of causation.  In a statement received in March 2013, the Veteran's private provider posited that abnormally-heavy wear on the posterior molars and maxillary canines, as well as bilateral tori (bony growth) in the mandible, were the result of grinding the teeth (bruxism) likely due to stress.  The Board notes that the Veteran was recently granted service connection for PTSD in a July 2015 rating decision.  While the statement did not address the over-arching claim on appeal, namely TMJ with associated mandibular pain, the Board finds that this statement, at the least, provides some support for the Veteran's newest theory of causation.

Regardless of the lack of a positive etiological medical opinion with regard to TMJ, evidence now of record clearly identifies current mandibular diagnoses, and the record also contains competent lay evidence positing a novel etiological theory.  

As such, new and material evidence has been received sufficient to reopen the Veteran's claim.  The issue of entitlement to service connection for this issue is addressed in the following section.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would result in harmless error.






ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for TMJ with myalgia, to include as secondary to a service-connected disability; the claim is reopened.


REMAND

As discussed above, the Veteran asserts that his mandibular conditions were either incurred during his period of service, first evidenced by dentin hypersensitivity, or caused and/or aggravated by his service-connected psychiatric disability.  

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disorder which may be associated with active service (or causally-linked to an already-service-connected disability); and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  While the private medical statement links bruxism to "stress," there is no opinion of record linking any mandibular disorder to the Veteran's service-connected PTSD.  Further, the private opinion failed to discuss TMJ, which is the ultimately the issue on appeal in this case.  As such, the Veteran's claim for service connection must be remanded for a comprehensive VA examination so as to determine whether any current mandibular diagnoses, to specifically include TMJ and any associated residuals, are related to the Veteran's period of active service or caused and/or aggravated by a service-connected disability.  

Finally, regarding the Veteran's diagnosed bruxism, the Board notes that any missing tooth caused by this disorder, even if related to service or PTSD, may not be service connected for compensation purposes unless it is, inter alia, not treatable or replaceable.  See 38 C.F.R. § 3.381(b) (providing that replaceable missing teeth and treatable carious teeth are not compensable disabilities); § 4.150, Diagnostic Code 9913 (rating loss of teeth due to the loss of the substance of the body of maxilla or mandible).  However, non-compensable dental disorders may be service connected for purposes of eligibility for VA dental treatment.  

To that end, there are various categories of eligibility for VA outpatient dental treatment, including veterans having a compensable, service-connected dental condition (Class I eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Therefore, should the RO grant service connection for residuals of bruxism, and if the RO determines that said disability is compensable, the Veteran would meet the criteria for Class I eligibility; and if service connection for a mandibular disability is granted, the Veteran is reminded that he should contact the nearest VAMC to determine his eligibility for future dental treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination to assess the etiology of any mandibular disorder, to specifically include bruxism, TMJ, and any associated residuals thereof.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.  

The examiner should review, note, and discuss the Veteran's statements in support of his claim, the statement from his private provider received in March 2013, his now-service-connected PTSD, and in-service reports of dentin hypersensitivity.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current mandibular disorder, to include residuals of bruxism and TMJ with associated myalgia, had its onset in service, or is otherwise etiologically-related to service?  Why or why not?

b) Is it at least as likely as not (50 percent or greater) that any current mandibular disorder, to include residuals of bruxism and TMJ with associated myalgia, was caused by a service connected disability (to specifically include PTSD)?  Why or why not?

c) Is it at least as likely as not (50 percent or greater) that any current mandibular disorder, to include residuals of bruxism and TMJ with associated myalgia, was aggravated  (i.e. permanently made worse) by any service-connected disability (to specifically include a PTSD)?  Why or why not?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  If it is determined that the Veteran's cervical spine disability aggravated a lumbar spine disability, a baseline level of impairment of the lumbar spine, prior to the aggravation, should be identified.

2.  Then readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


